Title: To Benjamin Franklin from John Temple, 9 July 1781
From: Temple, John
To: Franklin, Benjamin


Dear Sir,
Amsterdam 9th July 1781
It is with no inferior degree of Pleasure that I have it in my Power to tell you I am now upon the Continent of Europe, & at liberty to write an Innocent Letter to a Friend in another Kingdom without running the Risk of having Mr. Wedderburn’s very extraordinary Tallents at Constructive Treason, exersised upon it. I have for a long time been Wishing, Waiting, and, sometimes, Sanguinely expecting, that Britain would open her Eyes to her real Interests; and, as a leading step to get out of her Perilous condition, withdraw her Troops & Ships, and treat for Peace with America, as a Free & Independent People when a General Peace might happily be the consequence! but every prospect of that kind appeared to me when I left England, to be at as great a distance as they were Several Years ago: I therefore purpose to get back to my own Country by the first good Opportunity that offers, either from France, Spain, or Holland.

In my last Letters from Boston Mr. Bowdoin expresses an Earnest Wish that I would not leave Europe without first seeing his Friend Doctor Franklin! but he need not have Suggested it, for my own Inclination to have that pleasure, could not, at this time, be any way heightened: I therefore mean to set out from hence for Paris upon the return of the Post when I Promise myself the Pleasure of hearing from You; and, as I do not Speak French & probably shall Travel alone, I should be very much Obliged to you for any Information that you may think would render my Journey the least troublesome & difficult to me; & also for a Pasport, if it be Necessary.
Mr Trumbull was fortunately released from his confinement in England a few weeks ago, and is now here with me, at Amsterdam, but has no thoughts I believe at present, of coming to France.
In refutation of the many rumors which have very much of late been propegated in England of your declining state of health, it was with Pleasure that I learnt, on this side the Channel, that you are as well as you have been for many years past!— that you may continue so till Peace be happily restored to your Native Country is the unfeigned wish of Dear Sir, Your most Obedient, and Most affectionate Huml Servt.
J. Temple.

Your many faithfull & Valuable Friends in England retain the warmest and most affectionate regards for you—and I am particularly charged with the compliments of the Good old Bishop of St. Asaph, the Dean of Winchester, Doctor Price, & David Hartley.
  His Excellency B. Franklin Esqr.

